2013 WI 45

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP732-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Anne E. Brown, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Anne E. Brown,
                                  Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST BROWN

OPINION FILED:          May 17, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                            2013 WI 45
                                                                   NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.       2013AP732-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Anne E. Brown, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
              Complainant,
                                                                  MAY 17, 2013
      v.
                                                                     Diane M. Fremgen
                                                                  Clerk of Supreme Court
Anne E. Brown,

              Respondent.




      ATTORNEY       disciplinary      proceeding.         Attorney's           license

revoked.



      ¶1      PER   CURIAM.      Attorney   Anne     E.    Brown      has      filed   a

petition     for    consensual    license   revocation        under      SCR    22.19.1



      1
       SCR 22.19 states as           follows:       Petition       for      consensual
license revocation.

           (1) An attorney who is the subject of an
      investigation  for   possible   misconduct  or   the
      respondent in a proceeding may file with the supreme
                                                            No.   2013AP732-D



Attorney Brown was admitted to the practice of law in Wisconsin

in 1984.      She was privately reprimanded in 2006 and again in

2007.     In 2012 her license to practice law was suspended for two

years    as   a   result   of   various   trust   account   violations   and

failing to cooperate with the investigation of a grievance filed

with the Office of Lawyer Regulation (OLR).            In re Disciplinary




        court a petition for the revocation by consent or his
        or her license to practice law.

         (2) The petition shall state that the petitioner
    cannot successfully defend against the allegations of
    misconduct.

         (3) If a complaint has not been filed, the
    petition shall be filed in the supreme court and shall
    include the director's summary of the misconduct
    allegations being investigated.   Within 20 days after
    the date of filing of the petition, the director shall
    file in the supreme court a recommendation on the
    petition.   Upon a showing of good cause, the supreme
    court may extend the time for filing a recommendation.

         (4) If a complaint has been filed, the petition
    shall be filed in the supreme court and served on the
    director and on the referee to whom the proceeding has
    been assigned. Within 20 days after the filing of the
    petition, the director shall file in the supreme court
    a response in support of or in opposition to the
    petition and serve a copy on the referee.       Upon a
    showing of good cause, the supreme court may extend
    the time for filing a response.     The referee shall
    file a report and recommendation on the petition in
    the supreme court within 30 days after receipt of the
    director's response.

         (5) The supreme court shall grant the petition
    and revoke the petitioner's license to practice law or
    deny the petition and remand the matter to the
    director or to the referee for further proceedings.

                                      2
                                                                                No.     2013AP732-D



Proceedings         Against      Brown,     2012      WI     51,    340    Wis. 2d 527,             814

N.W.2d 172.         Her license remains suspended.

       ¶2     Attorney        Brown       is     currently          the    subject           of    six

additional OLR investigations into her conduct.                                 The Preliminary

Review      Committee        found     cause         to    proceed        on    26     counts        of

misconduct arising out of the six investigations.                                     The alleged

misconduct includes instances where Attorney Brown sought and

received       advanced       fees,       did     not      follow         the    advanced           fee

alternatives in SCR 20:1.15(b)(4m), did little or nothing for

her    clients       and    discontinued          contact          with    them,        failed       to

provide written fee agreements as required, failed to respond to

requests      for     accountings      of       advanced       fees,      failed        to    refund

unearned advanced fees, failed to timely file documents in a

divorce       case,    and       failed     to       timely    respond          to     the        OLR's

investigative inquiries.

       ¶3     Attorney        Brown    admits         that    she     cannot          successfully

defend against the allegations of the grievance investigations.

The    OLR     supports       Attorney         Brown's        petition          for     consensual

license revocation.              The OLR asks that Attorney Brown be ordered
to make restitution in favor of five clients, and to the extent

that    the    State       Bar    of   Wisconsin           Lawyers'        Fund       for     Client
Protection (the Fund) has reimbursed any of those clients, then

the Fund should be so reimbursed.                          The OLR does not seek an
assessment of costs.

       ¶4     We determine that the petition for consensual license

revocation should be granted and that Attorney Brown's license


                                                 3
                                                               No.   2013AP732-D



to practice law should be revoked effective the date of this

order.

      ¶5    IT IS ORDERED that the license of Anne E. Brown to

practice law in Wisconsin is revoked effective the date of this

order.

      ¶6    IT IS FURTHER ORDERED that Anne E. Brown shall comply

with the provisions of SCR 22.26 concerning the duties of an

attorney whose license to practice law has been revoked, to the

extent she has not already done so.

      ¶7    IT IS FURTHER ORDERED that within 60 days of the date

of   this   order   Anne   E.   Brown   shall    make   restitution      to    the

following    clients.      To   the     extent   that    the     State   Bar   of

Wisconsin Lawyers' Fund for Client Protection has reimbursed any

client at the time restitution is paid, then the Fund shall be

so reimbursed:

      In favor of Client J.G.:                          $2,500

      In favor of Client D.W.:                          $6,042.96

      In favor of Client J.B.:                          $2,500
      In favor of Client K.W.:                          $2,500

      In favor of the Fund (Client K.T.):               $1,850
      ¶8    IT IS FURTHER ORDERED that the Director of the Office

of Lawyer Regulation shall advise the court if there has not
been full compliance with all conditions of this order.




                                        4